Exhibit 99.1 Ramco Gershenson Properties Trust December 31, 2009 Quarterly Financial & Operating Supplement COMPANY OVERVIEW Ramco-Gershenson Properties Trust (NYSE:RPT) is a self-administered and self-managed real estate investment trust primarily engaged in the business of owning, developing, acquiring, managing and leasing community shopping centers located primarily in the Midwestern, Southeastern and Mid-Atlantic United States. At December 31, 2009, the Company owned interests in 88 shopping centers with approximately 19.8 million square feet of gross leasable area located in Michigan, Florida, Georgia, Ohio, Wisconsin, Indiana, New Jersey, Maryland, North Carolina, South Carolina, Virginia, Tennessee and Illinois. The Company’s properties consist of 87 community centers and one regional mall. Ramco-Gershenson’s shopping center portfolio is concentrated in metropolitan markets with an average five-mile population base of 169,000 people and an average household income of $74,000. The average shopping center size is 225,000 square feet and contains on average more than two anchors per center.
